 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact, and upon the entire record in thecase,Imake the following:CONCLUSIONS OF LAW1.Retail Clerks Union, Local 1557is a labor organization within the meaning ofSection 2(5) of the Act.2.Amalgamated Meat Cutters & Butcher Workmen's Union, Local 405, AFL-CIO,isa labor organizationwithin the meaning of Section 2(5) of the Act.3.The Companyhas not engaged in unfair labor practiceswithin themeaningof Section 8 (a) (3) or (1) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, I recommend that the complaint be dismissed inits entirety.United Park City Mines CompanyandFrank E. Stindt.CaseNo. 27-CA-1576.April 29,1965DECISION AND ORDEROn February 8, 1965, Trial Examiner David Karasick issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner'sDecision and a brief in support thereof.Pursuant to the provision of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with thiscase toa three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recommenda-tionsof the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended,the Board hereby adoptsas itsOrder, the Order recom-mendedby the Trial Examiner and orders that the Respondent, UnitedPark City Mines Company, its officers, agents,successors,and assigns,shall take the action set forth in the Trial Examiner's RecommendedOrder, with the following modifications :As Utah is a right-to-work State, the phrase "except asauthorizedin Section 8(a) (3) ofthe Act" is deleted from paragraph 1(d) of the152 NLRB No. 18. UNITED PARK CITY MINES COMPANY229Recommended Order; and the phrase "except to the extent that suchright may be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section8(a) (3) of the Act" is deleted from paragraph 1(e) of the Recom-mended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding was heard before Trial Examiner David Karisich in Salt LakeCity, Utah, on June 23 and 24, 1964, upon a complaint alleging that United Park CityMines Company, herein called the Respondent, had engaged in unfair labor practicesin violation of Section 8(a)(1) and (3) of the National Labor Relations Act, asamended, herein called the Act.'Upon the entire record, including consideration of briefs filed by the Respondentand the General Counsel, and upon my observation of the demeanor of the wit-nesses,I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OPERATIONS OF THE RESPONDENTThe Respondent, a Delaware corporation authorized to do business in the Stateof Utah, is engaged in mining and operates a ski lift and recreational facilities inPark City, Utah.The Respondent annually sells materials valued in an excess of$50,000 to United States Smelting and Refining Company and to InternationalSmelting and Refining Company, each of which enterprises annually sells and causesto be shipped directly from places located within the State of Utah to places locatedwithout the State of Utah goods and materials valued in excess of $50,000.TheRespondent admits that it is an employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDSaltLake Building and ConstructionTrades Council, AFL-CIO,herein calledthe Union,is,and at all times material herein has been, a labor organization withinthe meaning of Section2(5) of the Act.III.THE FACTSA. Alleged interference, restraint, and coercionIn December 1963 the Respondent placed in operation its ski lift located in ParkCity, Utah.Approximately 17 persons were employed as ski-lift operators.One ofthese was Frank E. Stindt. Shortly after the ski-lift operations had begun, theemployees began to discuss among themselves the advisability of seeking a union torepresent them.Timothy Heydon, activities director of the Respondent, admittedly was aware ofthe interest of the employees in securing a union to represent them.On February 17or 18, Heydon asked employee John Nichols what Nichols thought about a union.On February 19,2 while Stindt and employees Mike McKissick, Frank Lake, andJohn Nichols were riding together in one of the ski gondolas, McKissick asked Stindtif he knew anybody that he could get to help organize a union and Stindt repliedthat he did.Shortly thereafter, Stindt spoke to Edward Grose, gondola foreman,about the matter and Grose said he would go around and see if the employees wereinterested in joining a union.That evening, a meeting, attended by 13 to 15 ofthe approximately 17 ski-lift operators, was held in the fire hall in Park City.Theemployees present decided that they would like to explore the possibility of havingthe Union represent them and Stindt agreed to make arrangements for a representa-tive of the Union to meet with them at a later date. On the following day, Foreman1The complaint, issued on May 5, 1964, is based upon a charge filed on March 11, 1964.2All dates hereafter refer to 1964 unless otherwise indicated. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDGrose told Stindt that Activities Director Heydon had told Grose that,if the employ-ees organized a union,Heydon would fire the whole crewand get a bunch fromSalt Lake and that the Respondent would support him.3Sometime between February 19 and 23, Heydon asked employee Frank Lakewhether Stindt had talked to Lake about the Union and further asked Lake if hewas going to attend the union meeting.On or about February 27, Heydon askedLake and employee Mike McKissick if they had signed union cards, and,when theystated they had, he further asked them whether everyone else had done so.OnFebruary 28 or 29, Heydon told employee Pete Solis that Heydon had heard that ahundred percent of the employees had signed cards to get a union and asked Solisif he knew anything about it. Solis replied that he had signed a union card but didnot know about the other employees.On March 1, Heydon asked employee FreddieMartinez how the union meeting had gone 4 and 1 week or 10 days later he askedMartinezwhy he hadjoined theUnion.5On February 23, the Respondent terminated the employment of Frank Stindt andon the following day hired a new employee,Don Neal,to replace Stindt.On February 29, Activities Director Heydon called a meeting of all the ski-liftoperators of the Respondent at which he spoke to them about the Union.At this meeting, Heydon told the employees that he understood that: they wereforming a union;he felt bad because they had not come to him to work out theirproblem; the Union would not do them any good,they would not get any moremoney and they probably would get less; he was saving a lot of odd jobs to keep themen employed during the slack season but if the Union got in he would forget thesejobs and lay off the men;if they had a union they would have to punch a timeclock;the employees at that time were paid on a salary basis and if they took time off orwere sick their pay continued but if the Union got in they would not be paid for thedays they were off; if things worked out, medical benefits would be extended to coverthe families of the employees;ithad taken the employees at the ski resort at Aspen,Colorado,2 years and they had had to spend $1000 to obtain union representation;and it was a long and tedious process and would take more money than the employeesor Union had.63The foregoing is based upon the testimony of StindtGrose denied that he had madethe statement regarding Heydon attributed to him by Stindt. As between the twowitnesses,Iwas more favorably impressed by the demeanor of Stindt In addition, Ifound Grose's testimony in other respects to be of questionable accuracyThus, Grosewas called as a itness by the Respondent on the first day of the hearing and testifiedthat Stindt had told him that he was going to quit his job with the Respondent, if hecould get a job with Howard PaulsenOn the second day of the hearing, the Respondentrecalled Grose as a witness and he then testified that at about the Caine time be had beentold by Stindt that if Stindt could not get a job with the Respondent as a maintenanceman, he would quit his job as a ski-lift operatorNo reason was offered to explainwhy Grose did not relate this when he testified on the first day of the hearing,althoughhis testimony on both occasions dealt with the question whether Stindt had quit-acrucial issue in this caseIcredit the testimony of Stindt,as above relatedThe-statement attributed to Heydon by Grose,as recounted by Stindt,constitutes an admis-sion made by the Respondent as a party to this proceeding and is therefore an exceptionto the general rule against hearsay.N.L R B. v.Thomas W. Dant, et al,d/b/a Dent& Russell, Ltd.,207 F. 2d 165(CA. 9) ;Grove Shepherd Wilson t Kruge,Inc., et al,109 NLRB 209,215; 20Am. Jur,sec. 544.4A second union meeting of the employees was held on February 24 or 25.5 The testimony of employees Lake, McKissick,Nichols, Solis, and Martinez withrespect to the foregoing instances of interrogation on the part of Heydon is uncontradicted.Heydon admitted that he had asked employees Lake, McKissick,and Solis if they had'signed union cards and whether other employees also had done so.He also admittedthat all of the instances of interrogation above related might have taken place thoughhe could not recall them specifically.6 The foregoing findings are based upon the testimony of 8 of the approximately 17ski-lift operators who attended the meeting in question.None of their testimony wasdenied.According to Heydon,he told the employees that: he was sorry they had notfelt free to come to him about their problem and had to take these steps instead ,benefits such as days off,wages, hours,and such matters as hospitalization would haveto be negotiated and would be more difficult for the employees to work out to theiradvantage rather than talk over among themselves as they had tried to do before ; theoperation was new but,as the Respondent gained more experience, it would be able tomaintain a staff of employees on a year-round basis and could add further benefits and'pensions;he had been making a list of small jobs which needed to be done and theRespondent would be willing to keep as many employees as it could through the slack UNITED PARK CITY MINES COMPANY231B. The alleged discriminatory discharge of Frank StindtFrank Stindt began work for the Respondent as a ski-lift operator on December 3,1963.Previously, Stindt had worked for Cannon Construction Company which hadbuilt the recreational facilities at the site of the Respondent's ski lift.On aboutFebruary 10, Stindt, in a conversation with Howard Paulsen, who had been super-intendentfor Cannon Construction Company, stated that he had heard thatPaulsenhad a job in the Mexican Hat area of Utah, and asked Paulsen if he could go withhim.Paulsen replied that he did not have the job yet but was going down to lookat it and would be back around February 15 and would then let Stindt know whetheror notthe job was available.On February 12, Stindt spoke to Heydon about being transferred to the mainte-nance crew. Stindt at that time was being paid $410 a month as a ski-lift operator.Heydon offered him $25 a month more if he transferred to maintenance. Stindtreplied that he had experience as a journeyman machinistinmaintenancework andskiing equipment, that he felt he was worth more, and asked for a salary of $500per month.Heydon refused to pay that amount. Stindt testified that he then toldHeydon that Paulsen was to return from the Mexican Hat area on February 15 andwould advise Stindt whether he would employ him and that if Paulsen did offer toemploy him, Stindt would leave and that he wanted to leave in good standing so thathe could come back if the need should arise.According to Heydon, however, Stindt on this occasion said that he had a jobwith Paulsen and that he would quit at the end of the following week. Stindt deniedthat he had made such a statement and his denial is convincing in light of otherevidence in the record. Stindt's testimony that Paulsen had said that he would returnto Park City on February 15 and at that time would advise Stindt whether he couldoffer him ajob was corroborated by employee Freddie Martinez who testified with-out contradiction that on February 10 or 11 Paulsen also had told the same thingto him. In light of this testimony, it is not reasonable to believe that on February 12Stindt would have told Heydon that he was quitting at the end of the following weekin order to go to work for Paulsen when he did not yet know whether Paulsen wouldhave a job to offer him. This conclusion is further confirmed by the testimony ofConstruction SuperintendentMarkus Jolley, a witness called on behalf of theRespondent, who corroborated the testimony of Stindt that on February 14 Stindttold Jolley that he would accept a job with Paulsen if and when Paulsen began opera-tionsin the Mexican Hat area. Jolley also testified that he then asked Stindt howlong it would be before he would leave, that Stindt replied that he would not knowuntil Paulsen returned and that he gave Jolley no definite date when he was goingto quit.The testimony of Stindt and Jolley that Stindt had said he would leave onlyif he first secured a job with Paulsen finds additional corroboration in the testimonyof Lift Superintendent Ardo Perri and employee John Nichols, each of whom testifiedthat Stindt had made such a statement to him.As noted above, Foreman Grosefirst testified that he had been told by Stindt "that he was going to quit, if he couldget ajobwith Howard Paulsen" but, upon being recalled as a witness by theRespondent on the following day, then testified that at about this time Stindt hadtold him that he would quitunlesshe was given a job in maintenance and paid $460a month, which was the wage rate for maintenance work. I do not credit this latertestimony of Grose nor that of David Parkinson, business manager of the Respondent,who testified that, about a week before February 12, Stindt told him that he wasgoing to quit if he did not get a job in maintenance and that Parkinson thereuponreferred Stindt to Heydon.The only testimony in the record that Stindt had said thathe was going to quit at any definite time is that of Heydon,and this testimony wasunequivocally denied by Stindt.For the foregoing reasons and upon the basis of therecord as a whole, I credit Stindt in this regard and find that he did not tell Heydonon February 12 that he would quit at the end of the following week.periods until the summer construction program beganHeydon also testified that, Inreferring to Aspen, he was trying to point out that a formation of a union there con-stituted a hardship for the employees. In essence, while Heydon's version of his speechdiffered in emphasis and degree of detail,his testimony In this regard substantiallycorroborates the recounting given by the employees.While I accept as true his testi-mony that he also told the employees at this time that he had been a union man and wasnot opposed to unions,that he thought they were good things,that he was not tryingto influence them in any way, that any decision they would make regarding this wouldhave to be done by themselves, and that, regardless of which way they decided to go,their employment would not be affected,I do not believe that such remarks immunizedthe Respondent from responsibility for the remaining statements which he made on thatoccasion. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDStindt testified that onFebruary19,Ardo Perri,then maintenance foreman andlater lift superintendent,stated to Stindt that Heydon wanted to know when Stindtwas going to quit because Heydon was ready to make out the blue slip for his termina-tion and that Stindt told Perri that Paulsen had not returned,that Stindt had changedhismind about quitting and when he was ready to quit he would personally tellHeydon.7On February22, about 3 p.m., Business Manager David Parkinson was riding ina gondola to the top of the ski lift.Stindt testified that,as the gondola passed,Parkinson reached out of the window,handed Stindt a separation notice, said to him,"pick up your check tomorrow,"and without further conversation proceeded on hisway.SThe separation notice was dated February 23 and stated that the reason forthe termination was "reduction of force "On March 6, Stindt received a secondseparation notice from the Respondent,also datedFebruary23, which stated that thereason for his termination was "to accept other employment."No explanation wasever given Stindt for sending him the second separation notice.9On the followingday, the Respondent hired Don Neal,a new employee,to replace Stindt as a ski-liftoperator.On March 29,the Respondent laid off 8 or 9 of the remaining ski-lift operators.Each was notified that other jobs with the Respondent were available. Stindt, how-ever, was not so notified,although Heydon admittedly thereafter saw and spoke tohim in Park City on several occasions and knew that he had not secured a job withPaulsen.C. Concluding findings1. Interference, restraint, and coercionBy Heydon's statement that if the employees organized a union, he would dischargethe whole crew; by his interrogation of employees Nichols Lake, McKissick, Solis,and Martinez regarding their own and their fellow employees' interest in and activitieson behalf of the Union; by the termination of Frank Stindt on February 23, as foundhereafter; by Heydon's speech on February 29, in which he stated that, if the employ-ees chose a union to represent them they would receive less employment during theslack season, would secure no increase in wages, but would probably be paid less andwould be subjected to less favorable working conditions, and implied that if theyrepudiated the Union they would receive extension of medical benefits to cover theirfamilies, the Respondent interfered with, restrained, and coerced the employees inthe exercise of the rights guaranteed them in Section 7, thereby violating Section8(a)(1) of theAct.1o7 Perri testified that he advised Stindt to be definite about whether or not he was goingto quit but denied that he told Stindt that Hevdon wanted to know when Stindt wouldquit because Heydon was ready to make out the separation noticeFrom the mannerinwhich the testimony of the two witnesses was delivered and the substance of therecountings themselves, I regard that of Stindt to be the more accurate and find thatthe conversation occurred as he testified.'Parkinson testified that other people were in the gondola at the time and he therefoiedid not discuss the matter with Stindt.OIn view of the conclusions reached hereafter, I do not regard it as necessary to passupon the question whether, as the Respondent contends, the reason for the terminationstated on the separation notice originally given Stindt was an inadvertent error which,when later discovered, was corrected"The record shows that Foreman Edward Grose joined in the early efforts to organizea union, asked a number of employees if they were interested in joining, and in generalstated his approval of a unionShortly thereafter, he apparently became aware of thefact that, as a supervisor, he should not participate in the union activities of the rank-and-file employeesEmployee Arnold MacNaughton testified without denial that onFebruary 19 Grose asked MacNaughton if he was interested in joining a union and statedthat the employees were planning on having an organizational meeting that night; thatlater that day MacNaughton called Grose to talk to him further about the matter andat that time Grose said that if MacNaughton had anything more to do with the Unionhe should discuss the matter with Stindt or someone else and should not talk to Groseabout it since MacNaughton should understand Grose's positionIn the circumstancesof this case. I do not believe that these activities of Grose were regarded by the employeesas representative of the Respondent's attitude. Instead, I believe that the employeeslooked upon this conduct as a display of personal interest on the part of Grose as anindividualFor that reason and for the added reason that the conduct in question wasisolated and short-lived, I do not believe that it properly may be regarded as unlawfulinterference attributable to the Respondent UNITED PARK CITY MINES COMPANY2332.Thetermination of Frank StindtThe General Counsel contends that Stindt was discriminatorily discharged whilethe Respondent asserts that he voluntarily quit. It is apparently the Respondent'sposition that Heydon was told on February 12 that Stindt would quit at the end of thefollowing week,which would be February 23,11 and that Heydon, acting on thisinformation,terminated Stindt on that date.I find it difficult to believe that if Stindthad voiced a definite intention to quit on February 12, as the Respondent contends,no attempt would have been made before his termination to check with him for thepurpose of determining whether he had changed his mind in the interim since theRespondent was in need of his services,as is shownby the factthat on the next day anew employee was hired to replace him. In this connection,itmay be noted that thevery manner in which Parkinson delivered the separation notice on February 23 pre-cluded the possibility of altering the course of events leading to Stindt's removal fromemployment.For the foregoing reasons and for the reasons previously set forth concerning theevents which occurred on February 12 and thereafter, I find that Stindt did not tellHeydon on February 12 that he would quit on February 23 and that he did notactually quit on the latter date.The record shows that Stindt was the most active proponent of the Union amongtheRespondent'semployees;that the Respondent knew of his activities prior toFebruary 23; 12 that the Respondent was opposed to the Union, as shown by Heydon'sinterrogation of employees as to the extent of their own and other employees'interestand activities on behalf of the Union and by his statements made to the employeesin his speech on February 29; that Stindt was abruptly terminated without explana-tion;that a new employee to replace stindt was hired the day after Stindt was termi-nated;and that, unlike other ski-lift operators who were later laid off, Stindt was notinformed of the availability of other jobs with the Respondent, even after Heydonknew that Stindt had not gone to work for Paulsen and despite the fact that Stindtwas regarded by Heydon as one of the more experienced employees.For the foregoing reasons, and upon the record as a whole, I find that Stindt wasdischarged on February 23, 1964, because he had manifested an interest in the Unionand had engaged in protected concerted activities and that his termination constitutedan act of discrimination which discouraged union membership within the meaning ofSection 8(a) (3) and in addition interfered with, restrained,and coerced employees inthe exercise of the rights guaranteed them in Section7, therebyviolating Section8(a)(1) of the Act 13IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in connec-tion with the operations of the Respondent described in section I, above, have a close,intimate,and substantial relation to trade, traffic,and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.u The Respondent'sworkweek ran from Monday through Sunday.February 23 wouldthus have been the end of the workweek in question.32The Respondent sought to show that one or more other employees were more activeon behalf of the Union than was StindtThe record on the whole is to the contrary.In any event,whatever the degree of his participation,Stindt'sunion activities wereadmittedly known to Heydon.Moreover,it is clear that Heydon had such knowledgeprior to Stindt'sdischarge for, according to the uncontradicted testimony of employeeFrankLake,as previously recounted,Heydon asked Lake sometime between February 19and 23 whether Stindt had solicited Lake to join the Union.mm The Respondent does not here contend that,even if Stindt had not voluntarily quit,the Respondent acted on a mistaken but honest belief that he had. Even if sucha contention had been advanced however, it would find no support In this recordTheevidence as a whole,together with the evidence related immediately above concerningHeydon's failure to notify Stindt that other jobs were available with the Respondent, ashad been done in the case of other employees who had been terminated,even after Heydonknew that Stindt had not gone to work for Paulsen and the abrupt manner in whichParkinson delivered the separation notice to Stindt lead to the reasonable inference thatthe Respondent did not believe,mistakenly or otherwise,that Stindt had quit or intended'to quit. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, itwill be recommended that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that the Respondent discriminated with respect to the hire and tenureof Frank E. Stindt, it will be recommended that the Respondent offer said employeeimmediate and full reinstatement to his former or substantially equivalent position ofemployment without prejudice to his seniority or other rights and privelegesSeeThe Chase National Bank of the City of New York, San Juan, Puerto Rico, Branch,65 NLRB 827. It will further be recommended that the Respondent make saidemployee whole for any loss of pay suffered by reason of its discrimination againsthim. Said loss of pay, based upon earnings which said employee would have earnedas wages from the date of the discrimination to the date of offer of reinstatement, shallbe computed on a quarterly basis in the manner established by the Board in F. W.Woolworth Company,90 NLRB 289. Interest thereon at the rate of 6 percent perannum shall be added, as provided inIsis Plumbing and Heating Co.,138 NLRB 716.The unfair labor practices committed in this case strike at the very heart of the Act.N.L.R.B. v. Entwistle Mfg. Co.,120 F. 2d 532 (C.A. 4). The inference is thereforewarranted that the Respondent maintains an attitude of opposition to the fundamentalpurposes of the Act designed to protect the rights of the employees. It will accord-ingly be recommended that the Respondent cease and desist from infringing in anymanner upon the rights guaranteed in Section 7 of the Act.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon the entire record in thisproceeding, I make the following conclusions of law:1.The Union is, and has been at all times material to the issues in this proceeding,a labor organization, within the meaning of Section 2(5) of the Act.2.The Respondent is, and has been at all times material to the issues in this pro-3.By discriminating with respect to the hire and tenure of employment of Frank E.'Stindt, thereby discouraging membership in a labor organization, the Respondent hasengaged in unfair labor practices within the meaning of Section 8(a)(3) of the Act.4.By interfering with, restraining, and coercing employees in the exercise of rightsguaranteed them in Section 7 of the Act, the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in this proceeding, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, I recommend that the Respondent, United ParkCityMines Company, Park City, Utah, its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a) Interrogating employees with respect to their union activities in a manner con-stituting interference, restraint, or coercion in violation of Section 8 (a) (1) of the Act.(b) Threatening employees with discharge, less employment, lower wages,or lessfavorable working conditions because they have engaged in union activities.(c) Promising medical or other benefits to employees for the purpose of inducingthem not to join or assist a union.(d)Discouraging membership in Salt Lake Building and Construction TradesCouncil, AFL-CIO, or any other labor organization of its employees, by dischargingor in any other manner discriminating in regard to hire, tenure of employment, orany term or condition of employment except as authorized in Section 8(a)(3) of theAct.(e) In any other manner interfering with, restraining, or coercing its employees inthe exercise of their right to self-organization, to form labor organizations, to joinor assistSalt Lake Building and Construction Trades Council, AFL-CIO, or anyother labor organization, to bargain collectively through representatives of their ownchoosing, or to engage in other concerted activities for the purpose of collective bar-gainingor other mutual aid or protection, or to refrain from any or all such activities, UNITED PARK CITY MINES COMPANY235except to the extent that such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment,as authorized in Section8(a)(3) of the Act.2.Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a)Offer to Frank E. Stindt immediate and full reinstatement to his former orsubstantially equivalent position without prejudice to his seniority or other rights andprivileges.(b)Make whole Frank E. Stindt for any loss of pay suffered by reason of the dis-crimination against him in accordance with the method set forth above in the sectionentitled"The Remedy."(c)Notify the above-named employee, if presently serving in the Armed Forcesof the United States, of his right to full reinstatement upon application in accordancewith the Selective Service Act and the Universal Military Training and Service Act of1948, as amended, after discharge from the Armed Forces.(d) Preserve until compliance with any order for reinstatement or backpay madeby the National Labor Relations Board is effectuated and, upon request, make avail-able to the said Board and its agents, for examination and copying, all payroll records,socialsecurity payment records, timecards, personnel records and reports, and allother records relevant to a determination of the amount of backpay due, and to thereinstatement and related rights provided under the terms of any such order.(e) Post at its usual place of business located in Park City, Utah, copies of theattached notice 14 marked "Appendix." 15Copies of said notice, to be furnished bythe Regional Director for Region 27 of the National Labor Relations Board, shall,after being duly signed by an authorized representative of the Respondent, be postedby it immediately upon receipt thereof and maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places where notices to employees arecustomanly posted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 27, in writing, within 20 days fromthe date of the receipt by the Respondent of a copy of this Decision, what steps theRespondent has taken to comply therewith.16It is further recommended that unless on or before 20 days from the date of thereceipt of this Decision the Respondent notify the Regional Director that it willcomply with the foregoing recommendations, the National Labor Relations Boardissue an order requiring the Respondent to take the action aforesaid.is Since notices are customarily framed in the language of the statute and because oftheir technical nature are often difficult for employees to understand, I am recommend-Ing that the notice in this case embody the simplified form which appears in the Appendix.18 In the event that this recommended order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of a'TrialExaminer" In the notice. In the further event that the Board's Order be en-forced by a decree of the United States Court of Appeals, the words "a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"a Decision and Order "IB In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply therewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, we are posting this notice to inform our employees of the rightsguaranteedthem in the National Labor Relations Act:WE WILL NOT discharge or threaten to discharge our employees, and will notthreaten them with less employment, lower wages, or less favorable workingconditions because they have engaged in union activities.WE WILL NOT promise our employees medical or other benefits for the purposeof inducing them not to join or assist a union.WE WILL offer immediately to Frank E. Stindt the job he held before he wasdischarged, or a job like it, without loss of seniority or any other rights andprivileges, and we will give him whatever backpay he has lost. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees have the right to join or assist, or to refrain from joining orassisting,Salt Lake Building and Construction Trades Council,AFL-CIO, orany other union.WE WILL NOT question our employees as to whether theyengage in union activities or threaten them for doing so or take any actionagainst them for doing so.UNITED PARKCITYMINES COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in the ArmedForces of the United States of his right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of postingand must not be altered,defaced, or covered by any other material.Information regarding the provisions of this notice or compliance with its termsmay be secured from the Regional Office of the National Labor Relations Board, 609Railway Exchange Building, 17th and Champa Streets, Denver, Colorado, TelephoneNo. 297-3551.C. & H. Mason Contractors,Inc.andSherman M. HawkinsLocal 98, International Union of Operating Engineers,AFL-CIO,and Peter R. Tiberio,Its Business Agent(C. & H. Mason Con-tractors,Inc.)andSherman M. Hawkins.Cases Nos. 1-CA-4660 and 1-CB-954.April 29,1965DECISION AND ORDEROn March 9, 1965, Trial Examiner W. Edwin Youngblood issuedhis Decision in the above-entitled case, finding that the Respondentshad engaged in certain unfair labor practices alleged in the complaintand recommending that they cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, the Respondents filed exceptions to the Decisionand briefs in support thereof.The General Counsel filed a brief inanswer to Respondents' exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the National Labor Relations Board has delegated itspowers in connection with this case to a three-member panel [MembersFanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Examiner's Decisionand the entire record in the case, including the exceptions and briefs,and hereby adopts the Trial Examiner's findings, conclusions, andrecommendations.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order the Order recom-152 NLRB No. 27.